DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
Claim 1 recites “A neural network circuit device including at least an input layer, one or more intermediate layers, and an output layer, the neural network circuit device comprising:  5a logic circuit part configured to receive, in the one or more intermediate layers, a binary input value xi and a weight wi and perform a logical operation; a sum circuit part configured to receive a sum of output results of the logic circuit part; a batch normalization circuit part configured to correct a variance due to 10binarization, by performing a processing of extending a normalization range and shifting a center of the range; and an activation circuit part configured to convert a signal B obtained by batch-normalizing a signal Y generated by taking the sum by means of an activating function f sgn(B), 15wherein the signal Y generated by taking the sum is expressed by the following formula: [Formula 6]  
    PNG
    media_image1.png
    70
    608
    media_image1.png
    Greyscale
 where 20y: a scaling coefficient 3: a shift value pB: an average value excluding a bias; given that a bias value when an input value is xO is denoted by wO, and an average value of minibatches is denoted by pB, then "wO-pB". 25a2B: a variance value of minibatches E: a constant” which is an abstract idea belongs to “I.    MATHEMATICAL CONCEPTS”, see MPEP 2106.04(a)(2). 

 This abstract idea is not integrated into a practical application because “A) sum of output result B) batch normalization and C) convert a signal B obtained by batch-normalizing a signal Y generated by taking the sum by means of an activating function expressed by formula 6” is  Mathematical calculations and “A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.” see MPEP 2106.04(a)(2).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements: “A neural network”, is a conventional computer system (see MPEP. 2106.05(d)    Well-Understood, Routine, Conventional Activity   I.EVALUATING WHETHER THE ADDITIONAL ELEMENTS ARE WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY e.g. an examiner should determine that an element (or combination of elements) is well-understood, routine, conventional activity only when the examiner can readily conclude, based on their expertise in the art, that the element is widely prevalent or in common use in the relevant industry. The analysis as to whether an element (or combination of elements) is widely prevalent or in common use is the same as the analysis under 35 U.S.C. 112(a)  as to whether an element is so well-known that it need not be described in detail in the patent specification. See Genetic Techs. Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1546 ( Fed. Cir. 2016)). When the claims viewed as a whole, the eligibility of the claim is not self –evident since the claim is not directed to any improvements in computer functionality or other technology. Examples that the courts have indicated may not be sufficient to show an improvement to technology include: iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48, See MPEP 2106.05(a): II improvements to any other technology or technical field.
	Claims 8-9 are rejected for the same reasons s discussed in claim 1 above.
	Claims 2-7 are also affected. 
Allowable Subject Matter
Claims 1-9 are allowed over prior arts.
	Ruckauer et al (US 2018/0121802) teach a neural network conversion method for converting an analog neural network (ANN) to a spiking neural network (SNN), see abstract, and the conversion is done according to Equation 1, see paragraph 43. 
	Lee et al (US 20170351948) teaches an artificial neural network prediction model. The model calculate an average of input value, calculate a variance of the input values by using the average, find normalized values by using the variance, and calculate batch-normalized values by scaling and shifting the normalized values (e.g. see paragraph 15). The input data is normalized using equation (2), see paragraph 58, the output of hidden layer is calculated using equations (3) to (7). 
	The prior arts do not teach or suggest the forma for generating signal Y using formula 6 for batch-normalization.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484